DETAILED ACTION
        Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
in claim 2 the limitation, “wherein respective cones of coverage of at least one pair of 1 D ToF sensors have a respective pair of parallel cone edges” must be shown or the feature(s) canceled from the claim(s).  
In claim 3, the limitation, “…..one pair of I D ToF sensors are oriented with an angle of separation……” must be shown or the feature(s) canceled from the claim(s).  
In Claim 15, the limitation, “The mobile robotic device of claim I, wherein the plurality of 1 D ToF sensors are each arranged on one of two strips, wherein the mobile robotic device further comprises at least one processor configured to pull data from I D ToF sensors on the two strips in parallel.” must be shown or the feature(s) canceled from the claim(s).  
Claim 15 further recites, “…data from I D ToF sensors…”    Are these “I D ToF sensors…” part of the 1D sensors of claim 1 or they are not?
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 , 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “a pass-through material ” in claim 8 is not clear because it is not clear what is passing through the material, is it water, air or light that passes through the material.  Applicant needs to be more specific.
Claim 15 recites, “The mobile robotic device of claim I, wherein the plurality of 1 D ToF sensors are each arranged on one of two strips, wherein the mobile robotic device further comprises at least one processor configured to pull data from I D ToF sensors on the two strips in parallel.”  The limitation is not clear because “sensors are each arranged on one of two strips” and again the same sensors are “on the two strips in parallel”.  This is confusing.
The rest of the claims are rejected for depending on a rejected base claim or for having similar deficiencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9, 10, 13, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Watts (US Pub 2017/0308086) in view of  Roziere (US Pub 2020/0180162)
Regarding claim 1, Watts discloses a mobile robotic device (Automatic Ground Vehicle, AGV; fig.4; sec 0080), comprising: 
a plurality of one dimensional ( 1 D) time-of-flight (ToF) sensors (laser sensors 404 are arranged horizontally at a specific height on the front of robotic device 402; sec 0080), wherein each I D ToF sensor of the plurality of 1 D ToF sensors is mounted at a fixed position and orientation on the mobile robotic device (sec 0080), wherein each pair of I D ToF sensors of the plurality of 1 D ToF sensors are fixed at respective positions and orientations relative to each other (laser sensors 404 are arranged horizontally at a specific height on the front of robotic device 402; sec 0080) such that respective areas of coverage of the pair of I D ToF sensors are non-overlapping (laser sensors 404 may be spaced on the device…………….., as the distances between adjacent beams at the end of the laser range, is less than the predetermined minimum obstacle size; sec 0080).  
Watts did not particularly recite “…..cones of coverage…”.
However, Roziere teaches of a mobile robotic device (sec 0088) comprising a one-dimensional ( 1 D) time-of-flight (ToF) sensor (figs. 2, 4, 7; sec 0035) having a cone of coverage (figs. 2, 4, 7; sec 0035) of the I D ToF sensor.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Watts as taught by Roziere for the purpose of providing efficient detection of object i.e. a cone-shaped beam is more robust than laser scan data because laser scan data provides for a single plane detection whereas a cone-shaped beam provides a scan with a non-zero vertical field of view.
Regarding claim 2, Rozier teaches of the mobile robotic device of claim 1, wherein respective cones of coverage of at least one pair of 1 D ToF sensors (sensors 102 of fig. 7; sec 0141, 0169) have a respective pair of parallel cone edges (cone edges of sensors 102 are parallel to each otehr; sec 0169; fig. 7).  
Regarding claim 3, Watts and Roziere each discloses the mobile robotic device of claim 1, wherein at least one pair of I D ToF sensors are oriented with an angle of separation approximately equal to a field of view of each of the plurality of I D ToF sensors [i.e. in Watts fig. 4 the angle of separation of each of sensors 404 i.e. angle tended by separation of each of the sensors 404 is approximately equal to the field of view (see double arrows labelled as size, fig. 4) of each of the sensors 404.] 
In addition, in Roziere fig. 7 the angle of separation of sensors 102 i.e. angle tended by separation of the sensors 102 is approximately equal to the field of view (see fig. 7) of each of the sensors 102.
Regarding claim 4, Roziere teaches the mobile robotic device of claim 1, wherein the plurality of l D ToF sensors are arranged along a common plane and have a total coverage area that includes substantially fixed-width negative lanes (see fig. 4, the lanes having a blind region between sensors 102, wherein the blind region is blind to sensors 102) in between each pair of consecutive I D ToF sensor cones (figs. 2, 4, 7; sec 0035). 
Regarding claim 5, Roziere teaches the mobile robotic device of claim 4, wherein each of the substantially fixed-width negative lanes has a same predetermined width (see fig. 4, the lanes having a blind region between sensors 102, wherein the lanes have a same predetermined width).  
Regarding claim 6, Roziere teaches the mobile robotic device of claim 4, wherein each of the substantially fixed-width negative lanes has a width (see fig. 4, the lanes having a blind region between sensors 102, wherein the lanes have a same predetermined width).  Roziere did not particularly indicate that the width of the negative lanes are between five and ten centimeters.  However this feature is well known since the lanes can be adjusted at will by one of ordinary skill in the art.
Regarding claim 7, Watts discloses mobile robotic device of claim 1, wherein the plurality of 1 D ToF sensors 404 comprise at least three 1 D ToF sensors arranged along a common plane, wherein each pair of consecutive 1 D ToF sensors of the at least three I D ToF sensors are oriented with a same predetermined angle of separation between each other (sensors 404 are arranged along a common plane, wherein each pair of consecutive 1 D ToF sensors 404 of the at least three I D ToF sensors are oriented with a same predetermined angle of separation between each other).  
Regarding claim 9, Watts and Roziere each discloses the mobile robotic device of claim 1, wherein the plurality of 1 D ToF sensors are positioned on a mobile base of the mobile robotic device (see Watts figs. 2D-3C, 5A each showing a mobile base). 
Regarding claim 10, Watts each discloses the mobile robotic device of claim 1, wherein the plurality of 1 D ToF sensors are positioned at a rear end of the mobile robotic device and oriented to detect obstacles behind the mobile robotic (in sec 0073 sensors can be mounted both in front or in the rear).  
Regarding claim 13, Watts discloses the mobile robotic device of claim 10, wherein one or more of the plurality of I D ToF sensors 404 are mounted on a mobile base (see Watts figs. 2D-3C, 5A each showing a mobile base) at the rear end of the mobile robotic device (in Watts sec 0073 sensors can be mounted both in front or in the rear).  Watts did not particularly recite that sensors are wrapped around a corner of a mobile base at the rear end of the mobile robotic device.  
Roziere teaches of a mobile robotic device (sec 0088), wherein one or more of the plurality of I D ToF sensors (102, figs. 2, 4, 7; sec 0035) are wrapped around a corner of a mobile base at the rear end of the mobile robotic device (sensors 102 are wrapped around the robotic device to include sensors 102 including a rear end thereof.  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Watts as taught by Roziere for the purpose of providing efficient detection of object both in the front and back of the robot, to include a cone-shaped beam which is more robust than laser scan data because laser scan data provides for a single plane detection whereas a cone-shaped beam provides a scan with a non-zero vertical field of view.
Regarding claim 19, Watts discloses a method comprising: 
receiving sensor data from a plurality of one-dimensional (1 D) time-of-flight (ToF) sensors (fig. 6; receiving data from laser sensors 404 arranged horizontally at a specific height on the front of robotic device 402; sec 0080,0088), wherein each 1 D ToF sensor of the plurality of I D ToF sensors is mounted at a fixed position and orientation on the mobile robotic device (sec 0080), wherein each pair of I D ToF sensors of the plurality of 1 D ToF sensors are fixed at respective positions and orientations relative to each other (laser sensors 404 are arranged horizontally at a specific height on the front of robotic device 402; sec 0080) such that respective areas of coverage of the pair of I D ToF sensors are non-overlapping (laser sensors 404 may be spaced on the device…………….., as the distances between adjacent beams at the end of the laser range, is less than the predetermined minimum obstacle size; sec 0080);
processing the sensor data to detect one or more obstacles in an environment of the mobile robotic device (fig. 6, step 608; sec 0092); and 
navigating the mobile robotic device based on the sensor data (sec 0093; fig. 6, step 610).  
Watts did not particularly recite “…..cones of coverage…”.
However, Roziere teaches of a mobile robotic device (sec 0088) comprising a one-dimensional ( 1 D) time-of-flight (ToF) sensor (figs. 2, 4, 7; sec 0035) having a cone of coverage (figs. 2, 4, 7; sec 0035) of the I D ToF sensor.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Watts as taught by Roziere for the purpose of providing efficient detection of object i.e. a cone-shaped beam is more robust than laser scan data because laser scan data provides for a single plane detection whereas a cone-shaped beam provides a scan with a non-zero vertical field of view.
Regarding claim 20, Watts discloses a mobile base (Automatic Ground Vehicle, AGV; figs. 3-5; sec 0080), comprising: 
a plurality of one dimensional ( l D) time-of-flight (ToF) sensors (laser sensors 404 are arranged horizontally at a specific height on the front of robotic device 402; sec 0080), wherein each I D ToF sensor of the plurality of 1 D ToF sensors is mounted at a fixed position and orientation on the mobile base (sec 0080), wherein each pair of 1 D ToF sensors of the plurality of I D ToF sensors are fixed at respective positions and orientations relative to each other (laser sensors 404 are arranged horizontally at a specific height on the front of robotic device 402; sec 0080) such that respective areas of coverage of the pair of 1 D ToF sensors are non-overlapping (laser sensors 404 may be spaced on the device…………….., as the distances between adjacent beams at the end of the laser range, is less than the predetermined minimum obstacle size; sec 0080).  
Watts did not particularly recite “…..cones of coverage…”.
However, Roziere teaches of a mobile robotic device (sec 0088) comprising a one-dimensional ( 1 D) time-of-flight (ToF) sensor (figs. 2, 4, 7; sec 0035) having a cone of coverage (figs. 2, 4, 7; sec 0035) of the I D ToF sensor.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Watts as taught by Roziere for the purpose of providing efficient detection of object i.e. a cone-shaped beam is more robust than laser scan data because laser scan data provides for a single plane detection whereas a cone-shaped beam provides a scan with a non-zero vertical field of view.


Claims 11,12 are rejected under 35 U.S.C. 103 as being unpatentable over Watts (US Pub 2017/0308086) and  Roziere (US Pub 2020/0180162) as applied to claim 10 above, and further in view of Morey (US Pub 2011/0266076).
Regarding claim 11, Watts discloses the mobile robotic device 400 of claim 10. further comprising at least one I D ToF sensor positioned at the rear end of the mobile robotic device (in sec 0073 sensors can be mounted both in front or in the rear).  Watts did not particularly recite sensors oriented downward for cliff detection.  
However, Morey teaches of a mobile robotic device comprising at least one I D ToF sensor positioned at the rear end (sec 0053, 0072, 0074) of the mobile robotic device and oriented downward for cliff detection (figs. 7A, 9A, 11; sec 0026, 0027, 0046, 0074).  
Regarding claim 12, Watts and Roziere each discloses mobile robotic device of claim 10, further comprising a three-dimensional (3D) lidar sensor oriented (Lidar, i.e. optical sensor 304, 324 in Watts detects light and range i.e. distance; sec 0075) to detect obstacles in front of the mobile robotic device, wherein the 3D lidar sensor is fixed on the mobile robotic device relative to the plurality of I D ToF sensors (306 in fig. 3 and 404 in fig. 4; sec 0075, 0080, 0081) such that the 3D lidar sensor (304, 324; sec 0075) and the plurality of 1 D ToF sensors define a combined coverage region with a plurality of predefined fixed negative volumes surrounding the mobile robotic device (in Watts fig. 4 the lanes having a blind region between sensors 404 form a blind region or negative volumes; Similarly in Roziere fig. 4 the lanes having a blind region between sensors 102 form a blind region or negative volumes). 

Allowable Subject Matter
Claim 14 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
14. The mobile robotic device of claim 1, wherein the plurality of I D ToF sensors are mounted on a sheet metal bracket.  


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571 270 5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONNIE M MANCHO/            Primary Examiner, Art Unit 3664